DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical imaging system in claim 9, and graphical processing unit in claim 9. 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 10 recites the limitation "said image analysis system program may be incorporated in the graphical processing unit," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses an optical imaging system adapted to operate an image analysis program to analyze one or more images and generating cell analysis results relating to the cell sample (see page 4, line 26 to page 5, line 4, of the instant specification). The image analyses program may utilize the image captured by a detector of the optical imaging system (see Specification, page 39, lines 1-2). The instant specification discusses wherein a graphical processing system may be employed to process and analyze one or more of the images captured by the detector of the optical imaging system (see Specification at page 25, lines 3-6, and page 38, lines 5-10). Software and other computer program elements maybe incorporated into the invention (see Specification, page 38, ll. 27-30). However, nothing in the specification that states/suggests that the image analysis system is incorporated in the graphical processing system. As such, said limitation of amended claim 10 constitutes new matter. 

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim limitation “graphical processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  	 The instant specification discloses an optical imaging system including an optical source (138), a lens and a detector (142). See page 18, lines 15-20 of the specification. The optical imaging system is adapted to operate an image analysis program to analyze one or more images and generating cell analysis results relating to the cell sample (see page 4, line 26 to page 5, line 4, of the instant specification). The image analyses program may utilize the image captured by the detector of the optical imaging system (see Specification, page 39, lines 1-2). Software and other computer program elements 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassler et al (previously cited, US 2008/0181827) (hereinafter “Bassler”) in view of Toner et al (newly cited, US 2009/0014360) (hereinafter “Toner”), Weigl et al (newly cited, US 6,159,739) (hereinafter “Weigl”), Boege et al. (previously cited, US 2006/0252070) (hereinafter “Boege”) and Sayler et al (previously cited, US 2003/0027241) (hereinafter “Sayler”).
Regarding claim 9, Bassler discloses a method for cell, particle and particulate matter detection and analysis (one or more particles such as cells and DNA are employed in the method of Bassler; see ¶¶ [0008], [0015]-[0016] and [0059]-[0060]), characterized in that it comprises the following steps:  	(a)    introducing a cell sample to a fluidic chip, said cell sample incorporating any of the following: one or more cells, one or more particles; or particulate matter (a cell sample containing one or more particles such as cells and DNA is introduced into a channel of a chip; see FIG. 7: channel (cavity) containing the particles (112,114); ¶¶ [0081], [0094]-[0095] and [0105]);  	(b)    flowing the cell sample through a microfluidic channel within the fluidic chip (the cell sample containing said one more particles, such as cells and/or DNA particles (112,114) are introduced into the channel and moved through the channel of the chip; Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. 	Assuming arguendo that Bassler fails to disclose wherein the two or more of the one or more filter panels being positioned to be any of the following: serial; parallel, and a combination of serial and parallel.  	Boege discloses a multi-color light detection method and apparatus comprising a structure rather than function (see MPEP 2114). The prior art discloses all of the structural features of the claimed microfluidic channel and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 10, modified Bassler discloses wherein said method comprises the further steps of operating the optical imaging system to analyze the cell sample flowing within the fluidic chip by said optical imaging system:  	(i)    operating a detector to capture one or more images of the cell sample flowing past a detection window section of the fluidic chip (detectors (202,206) are 
 	Furthermore, it should be noted that term “may be” renders the limitation optional. 
Regarding claim 11, modified Bassler further discloses wherein the method comprises the further step of the image analysis program generating diagnostic results relating to the cell sample (the particles within the cell sample flowing through the microchannel are analyzed by a processing module with necessary software adapted for processing the captured image by the detectors, e.g., DNA analysis within the cell sample; see Bassler, ¶ [0059]-[0060], [0077], [0083] and [0086]).
Regarding claim 12, modified Bassler further discloses wherein said method comprises the further step of the optical imaging system applying one or more calculations and one or more algorithms to analyze the cell sample (the particles within the cell sample flowing through the microchannel are analyzed by a processing module with necessary software adapted for processing the captured image by the detectors, 
Regarding claim 23, modified Bassler discloses the steps of analyzing individual fluoresced cells, and analyzing individual cells in proximity to each of the one or more filter panels in sequence as said individual cells flow past the one or more filter panels (Bassler discloses wherein the analyte flowing through the channel includes cell and the detector measures fluorescing analyte; see ¶ [0017], [0029], [0036], [0059] and [0076]-[0077]; FIG. 7 shows a filter coupled to each of the detectors (202,206), and thus detecting the analytes passing through the channels in sequence).
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassler in view of Toner, Weigl, Boege and Sayler as applied to claim 9 above, and further in view of Miller et al (previously cited; WO 2006/071770 A2) (hereinafter “Miller”).
Regarding claims 13-14, modified Bassler discloses all of the limitations set forth in claim 9 as set forth above, but does not disclose (i) creating a portable device that incorporated the fluidic chip and optical imaging system and (ii) a user carrying the portable device to various locations to perform cell detection and analysis.  	However, modified Bassler further discloses wherein the one or more analytes to be detected by the detector includes viruses or bacterium (see Bassler at ¶ [0059]).  	Miller discloses a microfluidic device comprising an optical and electrochemical detector (see Miller at page 11). Miller further discloses wherein the microfluidic device is portable and can be used at bedside to provide fast results (see Miller at page 62)..
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassler in view of Toner, Weigl, Boege and Sayler as applied to claim 9 above, and further in view of Wiederkehr et al  (US 2008/0262384) (hereinafter “Wiederkehr”).
Regarding claim 15, modified Bassler discloses all of the limitations set forth in claim 9 as set forth above, but does not disclose the step of storing the analysis of the cell sample of the optical imaging system in storage that is incorporated in the optical imaging system or connected to the optical imaging system. However, Bassler discloses wherein the detectors (202,206) are coupled to a processing module with necessary software adapted for processing the captured image by the detectors (see Bassler, ¶¶ [0059]-[0060], [0077], [0083] and [0086]). It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a storage medium into the processing module of modified Bassler since such storage mediums are well kwon in the art to be incorporated into the processing modules. One of ordinary skill would so in order to store the results of the detection.
 	In view of Wiederkehr, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of modified Bassler such that the data of the detected particles within the channel is stored in a storage medium as disclosed by Wiederkehr. One of ordinary skill in the art would have been motivated to make said modification because said modification allows the collected data to be stored for later analysis and access, as disclosed by Wiederkehr (see Wiederkehr, ¶ [0071]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-15 and 23 have been considered but are moot in view of the new ground of rejection.
As to the Applicant’s argument regarding the laminar flow, it is noted that the limitation “to create a laminar flow of the cells within the microfluidic channel” is drawn to the intended use of the microfluidic channel. The claim as currently presented does not require steps or process of generating laminar flow within a microfluidic channel.
Applicant’s argument regarding the limitation “graphical processing system” is noted but it is not persuasive. Applicant states on pages 7 to 8 of the Remarks (dated 05/14/2021) that the structure of the graphical processing unit is described in paragraph 
Applicant contends on page 7 of the Remarks (dated 05/14/2021) that “an ordinarily skilled artisan in view of the entire specification, as must be performed by the Office (see MPEP §2163.I1.2), would have recognized that an embodiment within the specification includes an image analysis program incorporated in the graphical processing unit as described.”
In response, while specification discloses a graphical processing unit and image analysis program both processing images, nothing in the specification that states/suggests the structural relationship between them. Moreover, as discussed above, the specification does not describe the structure of the “graphical processing unit.” As such, contrary to the Applicant’s assertion, one of ordinary skill in the art would not be able to determine how the graphical processing unit and image analysis program are structurally and functionally related to one another.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799